*AMENDED RESUBMIT CLD-254                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1431
                                       ___________

                                  GENNARO RAUSO,
                                            Appellant

                                             v.

    WARDEN SCHUYLKILL FCI; CLERK OF COURTS FOR THE UNITED STATES
           DISTRICT COURT FOR THE EASTERN DISTRICT OF PA
                 ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (M.D. Pa. Civil Action No. 1-17-cv-00720)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 28, 2018
       Before: CHAGARES, GREENAWAY, Jr., and FUENTES, Circuit Judges

                             (Opinion filed: January 9, 2019
                                    ____________

                                       OPINION*
                                      ____________


PER CURIAM
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gennaro Rauso, a federal prisoner proceeding pro se, appeals orders of the United

States District Court for the Middle District of Pennsylvania dismissing his petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 and denying his motion for

reconsideration. For the reasons that follow, we will affirm.

       Rauso claims in his habeas petition that the Clerk of the United States District

Court for the Eastern District of Pennsylvania failed to enter his motions and papers on

the docket of his criminal case and returned his papers to him in violation of his First

Amendment right of access to the courts. As recognized by the District Court, Rauso’s

claim is not cognizable in a habeas action. See Preiser v. Rodriguez, 411 U.S. 475, 484

(1973) (stating that the essence of habeas corpus is an attack upon the legality of custody

and that the traditional function of the writ is to secure release from illegal custody);

Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001) (noting that § 2241 confers habeas

corpus jurisdiction over petitions by federal prisoners challenging the execution of their

sentences).

       Accordingly, because this appeal does not raise a substantial question, we will

affirm the judgment of the District Court. 1



1
 Rauso’s motion to voluntarily dismiss this appeal without prejudice or, in the alternative,
stay disposition of the appeal pending the adjudication of his September 6, 2018 filing in
District Court is denied. To the extent Rauso requests in his motion additional time to
file a response to possible summary action or dismissal of his appeal, his request is
denied. Rauso has been afforded two extensions of time and has been advised that no
further extensions would be granted. Rauso’s third motion for an extension of time and
motion to consolidate his appeals is also denied.
                                             2